Title: From George Washington to John Jay, 27 September 1785
From: Washington, George
To: Jay, John



Dear Sir,
Mount Vernon 27th Sepr 1785

Mr Taylor presented me the honor of your favor of the 25th Ulto—and gave me the pleasure of hearing that Mrs Jay & yourself were well, when he left New York.
Upon your safe return to your native Country, after a long absence, & the important services you have rendered it—in many interesting negotiations—I very sincerely congratulate you, and your Lady.
It gave me great pleasure to hear of your late appointment as Secretary of the United States for the Department of Foreign Affairs—a happier choice, in my opinion, could not have been made—and I shall always rejoice at any circumstance that will contribute either to your honor, Interest, or convenience.
Mr Taylor having accomplished his mission, returns to you with the proceedings and report of the Commissioners, who

were sent into New York to inspect the embarkations; which, by the by, was little more than a farce as they inspected no more property than the British chose they should be witness to the embarkation of. It will always give me pleasure to hear from you—Mrs Washington joins me in respectful compliments to, and best wishes for Mrs Jay & Yourself. I am—Dear Sir Yr Most Obedt & Most Hble Servt

Go: Washington

